     Case 2:21-cr-20467-AJT-DRG ECF No. 1, PageID.1 Filed 07/15/21 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                                               Case: 2:21-cr-20467
                                               Judge: Tarnow, Arthur J.
UNITED STATES OF AMERICA,
                                               MJ: Grand, David R.
                                               Filed: 07-15-2021 At 08:24 AM
                    Plaintiff,
                                               INFO USA v ZHENG (sk)
v.                                            VIOLATIONS: 8 U.S.C.
                                              §1324a(a)(1)(A); 8 U.S.C.
                                              §1324a(f)(1)

D-1     AARON ZHENG,

               Defendant.
____________________________________/

                                  INFORMATION

THE UNITED STATES ATTORNEY CHARGES:


COUNT ONE- COUNT TWO: (Unlawful Employment of Alien(s) - 8 U. S.C.
               §1324a(a)(1)(A) and §1324a(f)(1))

D-1 AARON ZHENG

        On or about the dates listed below, in the Eastern District of Michigan and

elsewhere, the defendant, AARON ZHENG, engaged in a practice and pattern of

hiring for employment in the United States certain aliens whose identities are

known to the grand jury, as specified in the table below, knowing that said aliens

were unauthorized aliens (as defined in Title 8 United States Code, Section

1324a(a)(h)(3)), with respect to such employment.

                                                                                      1
     Case 2:21-cr-20467-AJT-DRG ECF No. 1, PageID.2 Filed 07/15/21 Page 2 of 3




 Count                Alien             Location                   Dates

 1         Elias Gonzalez-Ramos         Teppanyaki Grill &         Approx. March
                                        Buffet, Taylor, MI         2017-March
                                                                   2018
 2         David Diaz-Diaz              Teppanyaki Grill &         Approx. March
                                        Buffet, Taylor, MI         2017-March
                                                                   2018


        All in violation of Title 8, United States Code, Sections 1324a(a)(1)(A) and

1324a(f)(1).


                                               SAIMA S. MOHSIN
                                               Acting United States Attorney


s/JONATHAN GOULDING                            s/TIMOTHY P. MCDONALD
Assistant United States Attorney               Assistant United States Attorney
211 West Fort Street, Ste. 2001                211 West Fort Street, Ste. 2001
Detroit, MI 48226-3220                         Detroit, MI 48226
(313) 226-9100                                 (313) 226-0221
Jonathan.goulding@usdoj.gov                    tmcdonald2@usdoj.gov



s/SUSAN E. FAIRCHILD
Assistant United States Attorney
211 West Fort Street, Ste. 2001
Detroit, MI 48226-3220
(313) 226-9577
susan.fairchild@usdoj.gov

Dated: July 15, 2021


                                                                                       2
                               Case 2:21-cr-20467-AJT-DRG ECF No. 1, PageID.3 Filed 07/15/21 Page 3 of 3


              8QLWHG6WDWHV'LVWULFW&RXUW                        &ULPLQDO&DVH&RYHU6KHHW &DVH1XPEHU
              (DVWHUQ'LVWULFWRI0LFKLJDQ
 
 
             127(,WLVWKHUHVSRQVLELOLW\RIWKH$VVLVWDQW86$WWRUQH\VLJQLQJWKLVIRUPWRFRPSOHWHLWDFFXUDWHO\LQDOOUHVSHFWV
 
        
  &RPSDQLRQ&DVH,QIRUPDWLRQ                                                                      &RPSDQLRQ&DVH1XPEHU

              7KLVPD\EHDFRPSDQLRQFDVHEDVHGXSRQ/&U5 E                             -XGJH$VVLJQHG
         
                                       <HV                 1R                                     $86$¶V,QLWLDOV
 
                      &DVH7LWOH86$Y               Aaron Zheng
 
 
                      &RXQW\ZKHUHRIIHQVHRFFXUUHG                         Wayne
 
 
                      &KHFN2QH                   )HORQ\                                 0LVGHPHDQRU                                   3HWW\
 
                                     ,QGLFWPHQW ✔ ,QIRUPDWLRQ QRSULRUFRPSODLQW
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQSULRUFRPSODLQW>&DVHQXPEHU@
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQ/&U5 G [Complete Superseding section below].
 
         6XSHUVHGLQJ&DVH,QIRUPDWLRQ
 
 
         6XSHUVHGLQJWR&DVH1R                                                                          -XGJH
 
                      
                               &RUUHFWVHUURUVQRDGGLWLRQDOFKDUJHVRUGHIHQGDQWV
                               ,QYROYHVIRUSOHDSXUSRVHVGLIIHUHQWFKDUJHVRUDGGVFRXQWV
                               (PEUDFHVVDPHVXEMHFWPDWWHUEXWDGGVWKHDGGLWLRQDOGHIHQGDQWVRUFKDUJHVEHORZ
 
                                'HIHQGDQWQDPH                                             &KDUJHV                      3ULRU&RPSODLQW LIDSSOLFDEOH 
     
     
     
     
     
     
             3OHDVHWDNHQRWLFHWKDWWKHEHORZOLVWHG$VVLVWDQW8QLWHG6WDWHV$WWRUQH\LVWKHDWWRUQH\RIUHFRUGIRU
             WKHDERYHFDSWLRQHGFDVH
     
     
                      July 15, 2021                                                s/Susan E. Fairchild
                                 'DWH                                             Susan E. Fairchild
                                                                                   $VVLVWDQW8QLWHG6WDWHV$WWRUQH\
                                                                                   :)RUW6WUHHW6XLWH
                                                                                   'HWURLW0,
                                                                                   3KRQH(313) 226-9577
                                                                                   )D[ (313) 226-4678
                                                                                   (0DLODGGUHVVsusan.fairchild@usdoj.gov
                                                                                   $WWRUQH\%DU P41908
     
    &RPSDQLRQFDVHVDUHPDWWHUVLQZKLFKLWDSSHDUVWKDW  VXEVWDQWLDOO\VLPLODUHYLGHQFHZLOOEHRIIHUHGDWWULDORU  WKHVDPH
  RUUHODWHGSDUWLHVDUHSUHVHQWDQGWKHFDVHVDULVHRXWRIWKHVDPHWUDQVDFWLRQRURFFXUUHQFH&DVHVPD\EHFRPSDQLRQFDVHV
HYHQWKRXJKRQHRIWKHPPD\KDYHDOUHDG\EHHQWHUPLQDWHG
                                                                                                                                                              5/16
